10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

FILED

4 29 AN S40 Judge: The Honorable Christopher M. Alston
2UIGMAR 29 As Chapter: 7

bee eye i
3g at Ou e at COURT

Wot OF Ha it SEATTLE
BY ee ne DEP. CLK.

UNITED STATES BANKRUPTCY COURT

WESTERN DISTRICT OF WASHINGTON

)
)
JACK CARLTON CRAMER, JR, ) No, 18-13383-CMA
)
Debtor, ) DEBTOR’S MOTION FOR

) VOLUNTARY DISMISSAL OF
) CASE

)

 

COMES NOW the Debtor, JACK CARLTON CRAMER, JR and asks the Court
for immediate entry of an Order dismissing this case, for cause under 11 U.S.C. § 707(a). I
no longer need bankruptcy protection and no creditor will be prejudiced by this case’s
immediate dismissal.

DATED this 28" day of March 2019.

wed Cot SG Cit]

JACK CARLTON CRAMER, JR

DECLARATION OF JACK CARLTON CRAMER, JR

L, Jack Carlton Cramer, Jr, am over the age of 18, am the Debtor in this case, and

DEBTOR’S MOTION FOR
VOLUNTARY DISMISSAL OF CASE Jack C. Cramer, Jr.
lof3 425-354-0987

Case 18-13383-CMA Doc67_ Filed 03/29/19 Ent. 04/01/19 13:26:35 Pg.1of3

 
10

1}

12

13

14

15

16

17

18

19

20

21

22

23

 

state the following based upon my own personal knowledge:

1, I am no longer in need of the protection of the bankruptcy automatic stay,
and so I wish to voluntarily dismiss my case.

2. No creditor will be prejudiced by my dismissing this bankruptcy; In fact,
the primary creditor who has been threatening to sell my property to satisfy their lien, 21st
Mortgage Corporation, objected to the conversion of this case to a Chapter 7, and will be
paid in fult by the method that I have arranged that will also pay off the IRS and all of my
other debts once this bankruptcy is dismissed: A reverse mortgage on my home.

3. I am 75 years old and have over 50% equity in my home, which is
essentially my only asset. I am qualified for a reverse mortgage on that home as a result of
my age and that equity.

4. The total debt against my property is:

Judgment Liens: $ 40,710.68;

IRS: $ 55,514.39;
Property Taxes: § 22,148.09;
Total: $118,373.16

5. The King County Assessed value for my home is $563,000.00 for 2018.
Fair Market Value is generally about 15% above assessed value historically, so the FMV
of my home is close to $647,000.00.

6. Using $647,000.00 as my FMV, I have 80% equity in my home, and am
unwilling to allow the trustee to seize my home, sell it to receive his kickback of a
percentage of the sale price and to line the pockets of his real estate broker who will
receive a 6% commission on the sale.

7. Good cause is established for this dismissal under 11 U.S.C. § 707(a).

DEBTOR’S MOTION FOR
VOLUNTARY DISMISSAL OF CASE Jack C. Cramer, Jr.
2 of 3 . 425-354-0987

Case 18-13383-CMA Doc 67 _ Filed 03/29/19 Ent. 04/01/19 13:26:35 Pg.2o0f3

 
10

ih

12

13

14

15

16

17

18

19

20

21

22

23

 

The foregoing is true and correct to the best of my knowledge and belief under
penalty of perjury under the laws of the State of Washington.
Dated this 28" day of March 2019.

ay: eek Colin (16 Oy

JACK CARLTON CRAMER, JR

DEBTOR’S MOTION FOR
VOLUNTARY DISMISSAL OF CASE Jack C. Cramer, Jr.
3 of 3 425-354-0987

Case 18-13383-CMA Doc67_ Filed 03/29/19 Ent. 04/01/19 13:26:35 Pg. 3o0f3

 
